uojbl dollar_figure-0 department of the treasury internal_revenue_service washington d c contact person id number telephane number jt co date sep employer_identification_number area manager e d y g u o h dear sir or madam this is in response to letters from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below you are exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 c and you are other than a private_foundation under sec_50s a you provide healthcare services to your community you have stated that you purchased a sports and fitness center which provides cardiac rehabilitation services a fitness wellness center a rotier skating rink and tenant services you have stated that as part of an overall plan to provide continuing care to your patients and increase wellness awareness in the community you established a rehabilitation center within the fitness center for your patients who have suffered heart related ilinesses your cardiac rehabilitation program commences when an inpatient begins the rehabilitation process at your hospital facilities after hospital discharge your outpatients are assisted in reaching optimal function while using heart tate monitors you then focus on risk reduction and maintenance and assist patients who have suspected cardiovascular disease and or other risk factors and who make a commitment to preventative cardiology practices such as reguiar physical activity and proper nutrition you then permit low risk individuals to exercise independently with the active assistance of trained medical professionals you have stated that the facility is a state of the art fitness center which occupies the majority of the physical facility equipment an indoor track exercise rooms racquetball and tennis courts an aquatic area with two pools a nutrition center juice bar tanning beds and chiid care areas you state that these services it contains an open fitness room with cardiovascular and strength xo and facilities are available to members only you also provide wellness programs including weight management nutrition counseling smoking cessation programs arthritis therapy personal training prenatal and postnatal exercise programs and stress management programs to members in addition you offer educational programs on disease identification and prevention health trends and other medically newsworthy subjects you state that the overall goals of the fitness center are to enhance cardiovascular physical and psychosocial function reduce morbidity and mortality improve quality of tife and promote compliance with a lifelong prevention program you have stated that the facility is debt-financed you state that each member is entitled to a free fitness assessment in which various health factors are assessed after which your staff of exercise physiologists will design an individual exercise program and provide instruction about the equipment your membership consists of three segments of the community the general_public your employees and former rehabilitation patients your employees are charged a reduced initiation and monthly fee members who are referred at the direction of their physician and who are patients of the cardiac rehabilitation center are not charged an initiation fee the general_public pays an initiation fee and a monthly usage fee the fitness center has different categories of membership with corresponding fees that vary depending on the member's age and restrictions on availability of the facilities during specific hours members who pay the highest fees the a membership category are entitled to the use of a separate locker shower room and clean workout clothes you have stated that you have approximately members you have conducted a survey of your members overseen by a professional consulting organization with expertise in this area which concludes that your facilities are available to an economic cross-section of the community you serve your facilities contain a roller skating rink whose use is available to members and the general_public for a nominal fee and is the site of children’s and adult hockey leagues birthday parties school functions and other community activities you have stated that you rent space to a chiropractor and a physical therapist sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose and that promoting the health of the general community constitutes a sufficient basis for tax-exempt status within the meaning of sec_501 sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business cegutarly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade or business with certain modifications sec_513 a of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by the organization of its exempt_purpose or function sec_513 of the code provides in part that the term unrelated_trade_or_business does not include any trade_or_business which is carried on in the case of an organization described in sec_501 by the organization primarily for the convenience of its employees sec_1_513-1 d of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 of the code includes as an item_of_gross_income derived from a trade_or_business a certain percentage of the income derived from or on account of each debt-financed_property sec_514 a of the code provides in part that debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable or other purpose constituting the basis for its exemption under sec_501 in isabel 21_tc_55 nonacg 1955_1_cb_8 withdrawn and acg substituted therefor 1959_2_cb_6 the tax_court held that an organization operating a public beach playground and bathing facility without charge was charitable within the meaning of sec_501 c of the code in so holding the court emphasized that the facilities were available to ail members of the community rev rut 1959_2_cb_146 holds that an organization formed to establish maintain and operate public swimming pool playground and other recreation facilities for the children and other residents of a particular community is described in sec_501 c of the code since the property and its uses are dedicated to members of the general_public of the community and are charitable in that they serve a generally recognized public purpose which tends to lessen the burdens of government thus the facts in the ruling were virtually identical to the isabe peters case except that a minor amount of the income was derived from charges for admission to the swimming pool revrul_67_325 1967_2_cb_113 holds that the provision of a community recreational facility open to the community as a whole by an organization is under certain circumstances within the general category of activities recognized as charitable under sec_50 c of the code because they tend to lessen the burdens of government in revrul_67_325 an organization provided recreational facilities without charge to the residents of a township however the ads organization was not organized and operated exclusively for charitable purposes because the use of the facilities was restricted to less than the entire community on the basis of race revrul_79_360 1979_2_cb_236 distinguishes the operation of a health club from the operation of a recreational and fitness center on the basis of fees charged to members of the two facilities an organization described in sec_501 of the code whose purpose was to provide for the welfare of young people operated a recreational and fitness facility and a separate health club under a two-tiered membership structure that made recreational facilities available to the general_public at one rate and health club facilities available at a higher rate the rev_rul concluded that the operation of the health club facilities generated unrelated_business_taxable_income under sec_513 because its operation did not contribute importantly to the organization’s exempt_purpose the operation of the health club was seen to be separate from the organization’s general fitness program inasmuch as the commercially comparable annual dues or daily fees were sufficiently high to restrict participation in the health club to a limited segment of the community the activities of a fitness center owned by a hospital may promote health under sec_501 of the code in certain instances the rehabilitation of hospital inpatients or outpatients in accordance with treatment plans prescribed by physicians or appropriate hospital personnel furthers the hospital’s exempt_purpose of serving the healthcare needs of the community accordingly your cardiac rehabilitation program promotes the health of the community within the meaning of revrul_69_545 supra and is substantially related to the furtherance of your exempt purposes under sec_501 c also use of the fitness center by your employees would fall under the convenience exception of sec_513 as for use of the facility by the general_public a fitness center can further a charitable purpose if it is available to a significant segment of the community the operation of such a fitness center is related to the charitable purpose of providing community recreational facilities only if the fees charged are affordable to the community served fn this regard with the assistance of a professional consultant you have surveyed your membership to determine your members’ income levels and compared the results of this survey to income data for the general community the survey data you submitted shows that the fitness center is available to and the fees charged are affordable by an economic cross-section of the community therefore for purposes of sec_513 of the code amounts derived from your regular membership category constitute income from an activity that is substantially related to your exempt_purpose the information submitted concerning the operation of the roller rink clearly indicates that the fee structure makes this facility affordable for the community and therefore for purposes of sec_513 a of the code its operation is substantially related to your exempt_purpose since the facility is debt-financed within the meaning of sec_514 of the code the leasing of space in the facility must be substantially related to your exempt_purpose for the fees generated to be excluded from the unrelated_business_income_tax the facts you submitted indicate that the leasing of space to a chirapractor and physical therapist is substantially related to your exempt_purpose and the fees generated are therefore not subject_to the unrelated_business_income_tax accordingly based on all the facts and circumstances described above we rule the operation of the cardiac rehabilitation program within your fitness center is not an unrelated_trade_or_business under sec_513 of the code b the operation of the fitness wellness component of your fitness center is not an unrelated_trade_or_business under sec_513 of the code the operation of your roller skating rink is not an unrelated_trade_or_business under sec_513 of the code the operation of rental spaces at your fitness center to a chiropractor and physical therapist will not jeopardize your exempt status under sec_501 of the code and is not an unrelated_trade_or_business under sec_513 we have not been asked and express no opinion on whether amounts derived by you from the a category of membership constitute unrelated_business_taxable_income under sec_512 of the code furthermore we have not been asked and we express no opinion on whether amounts you receive from b including income attributable to leased employees constitute unrelated_business_taxable_income under sec_512 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it section k of the code provides that it may not be used or cited as precedent we are informing your area manager of this action please keep a copy of this letter in your permanent records lf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely marvin friedlander manager exempt_organizations technical group
